OPINION ON MOTION TO EXPEDITE
PER CURIAM.
The petitioner, American Bank of Hallan-dale, has filed a motion to expedite consideration of a petition for writ of mandamus filed on July 17, 1979. On August 2, 1979, this court entered an order making the writ returnable in the Circuit Court for the 17th Judicial Circuit, thereby transferring jurisdiction to the circuit court for further disposition of the petition. With its motion to expedite the petitioner has filed a copy of an order of the circuit court “referring” the petition back to this court.
By our order of August 2,1979, this cause was transferred for final disposition to the circuit court. Accordingly, the motion to expedite is denied and the circuit court is hereby authorized to rule on the motion for extension of time filed by the respondent and to proceed in all respects to final disposition of the case.
DOWNEY, C. J., and ANSTEAD and BERANEK JJ., concur.